MEMORANDUM **
Muhammad Hashmi and Noureen Hashmi, natives and citizens of Pakistan, *348petition for review of the Board of Immigration Appeals’ order upholding an immigration judge’s decision denying their applications for asylum, withholding of removal, relief under the Convention Against Torture (“CAT”), and cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny in part and dismiss in part the petition for review.
Substantial evidence supports the agency’s conclusion that the police abuse Hashmi suffered was not on account of his political opinion, see Dinu v. Ashcroft, 372 F.3d 1041, 1044 (9th Cir.2004), and that he failed to establish a well-founded fear of future persecution on account of his political opinion or any other protected ground, see id. at 1044-45.
Because Hashmi did not establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id. at 1045.
Hashmi also failed to establish eligibility for CAT relief because he did not show it was more likely than not that he would be tortured by authorities if he returned to Pakistan. See Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir.2003).
We lack jurisdiction to review the agency’s discretionary determination that Hashmi failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.